NO. 12-13-00189-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

LEVANT JEDIDIAH COMBEE,                          §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Levant Jedidiah Combee appeals his conviction for possession of marijuana. The trial
court sentenced him to twelve months of confinement. On appeal, Appellant contends the trial
court erred in assessing attorney’s fees against him. We affirm.


                                         BACKGROUND
       Appellant stipulated to the evidence against him and pleaded guilty to the offense of
possession of marijuana. Pursuant to a plea bargain agreement, the trial court found him guilty
and sentenced him to two years of confinement in a state jail facility, probated for a period of
five years. He was ordered to pay a $4,000.00 fine, $639.00 in court costs, and $140.00 in
restitution. Shortly thereafter, the State filed a motion to revoke community supervision. The
trial court found the allegations in the motion to be true, revoked Appellant’s community
supervision, and sentenced him to twelve months in a state jail facility. The court also assessed a
$4,000.00 fine and the $639.00 in unpaid taxable court costs. The court ordered $4,639.00 to be
withdrawn from Appellant’s inmate trust account and incorporated this order into the judgment.
                                                ATTORNEY’S FEES
         In his sole issue, Appellant contends the trial court erred in assessing attorney’s fees
against him. He argues that the trial court determined that he is indigent and there is no evidence
that his status changed.
         Unless a material change in a criminal defendant’s financial resources is established by
competent legal evidence, once that defendant has been found to be indigent, he is presumed to
remain indigent for the remainder of the proceedings.             TEX. CODE CRIM. PROC. ANN. art.
26.04(p) (West Supp. 2013). Without record evidence demonstrating a defendant’s financial
resources to offset the costs of legal services, a trial court errs if it orders reimbursement of court
appointed attorney’s fees. Williams v. State, 332 S.W.3d 694, 699 (Tex. App.–Amarillo 2022,
pet. denied). However, Appellant must raise this claim in a direct appeal from the initial
judgment imposing community supervision or he forfeits the claim. Wiley v. State, 410 S.W.3d
313, 321 (Tex. Crim. App. 2013).
         The record shows that the attorney’s fees assessed in the judgment after revocation are
the original attorney’s fees assessed at the time Appellant was placed on community supervision.
Appellant did not appeal from the judgment placing him on community supervision. Therefore,
Appellant has forfeited his complaint that the trial court erred in assessing attorney’s fees against
him. Id. We overrule Appellant’s sole issue.


                                                    DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                    SAM GRIFFITH
                                                                       Justice

Opinion delivered May 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 30, 2014


                                         NO. 12-13-00189-CR


                                 LEVANT JEDIDIAH COMBEE,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-0210-10)


                   THIS CAUSE came to be heard on the appellate record and the briefs filed
herein; and the same being considered, it is the opinion of this Court that there was no error in
the judgment.

                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.

                   Sam Griffith, Justice.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.